DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105776371 (refer to the provided machine translation).
	Regarding claims 1-2, 6, and 8, CN’371 teaches a process comprising heating (calcining) beef (cow) bone at 105°C followed by crushing (pulverizing) and sieving, which would remove any bone marrow, followed by mixing and reacting with sodium bicarbonate (NaHCO3). See the Example 1 of the provided machine translation.
	Regarding claim 3, CN’371 teaches a temperature of 105°C and no pressurization or pressurization device, and thus the step takes place at atmospheric pressure. See Example 1.
	Regarding claim 4, CN’371 teaches reacting 500 grams beef bone powder and 2L of 0.1 mol/L sodium bicarbonate (MW= 84.007 g/mol) solution which equates to about 16.8 g sodium bicarbonate or 3.4 wt. %. See Example 1.
	Regarding claim 7, CN’371 teaches drying after the sodium bicarbonate addition step. See Example 1. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105776371.
	Regarding claim 5, CN’371 does not teach heating or cooling during the sodium bicarbonate reaction step and thus it is assumed the reaction takes place at room temperature which is close enough to the range claimed to form a prima facie case of obviousness because the difference between room temperature and 30°C would not be expected to significantly change the reaction. See MPEP 2144.05. In the alternative, it would have been obvious to one of ordinary skill in the art to increase the temperature into the claimed range using known heating methods in order to increase the reaction rate.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
It is noted that the examiner has reconsidered his position with respect to the bone marrow removal step being taught by CN105776371. In Example 1 of CN’371, the precursor bone is not pulverized prior to the first calcination and therefore would still contain bone marrow. Upon pulverization, the bone marrow would also be exposed pulverized and then removed in the sieving process which meets the new limitation required by claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736